DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Claim Objections

Claim 16 is objected to because of the following informalities:  The claim recites the limitation: 
The machine readable storage medium of claim 1.  The examiner believes this to be a typographical error for the purpose that the limitations cites the independent claim of a machine readable storage medium of claim 15 instead of the method of claim 1.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  The claim recites the limitation 
The machine readable storage medium of claim 1.  The examiner believes this to be a typographical error for the purpose that the limitation cites the independent claim of a machine readable storage medium of claim 15 instead of the method of claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 101

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-
statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of “a machine readable storage medium” has a scope that encompasses non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se.  See MPEP 2106.03.II.  The examiner recommends amending the claim language to include “non-transitory” preceding “a machine readable storage medium”.
	Claims 16-21 are rejected under 35 U.S.C. 101 by virtue of their dependence from claim 15.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis 
for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Kenefick et al. (US 2003/0089171 A1), hereinafter Kenefick.

	Regarding claim 1, Kenefick discloses: A method of ultrasonic inspection flaw screening, comprising:
receiving scan data for different scan axis and ultrasound axis positions, including a plurality of ultrasonic responses for each of a plurality of intersecting scan axis-ultrasound axis positions; (Kenefick, e.g., see fig. 1 and para. [0027] disclosing four scans are illustrated within display (10), including B-scan (20), A-scan (30), C-scan (40), and D-scan (50).  The B, C and D-scans are generated by data analysis software used for this application from A-scan amplitude data that is gathered at distinct physical locations of the ultrasonic transducer.  B-scan (20) plots scan direction on X-axis (22).  Time is plotted on the Y-axis (24), and index direction, which corresponds to axial position along the tube, on Z-axis (26).  A-scan (30) plots time on X-axis (32) and signal amplitude on Y-axis (34).  C-scan (40) plots scan direction on X-axis (42), index direction on Y-axis (44), and time on Z-axis (46), D-scan (50) plots time on X-axis (52), index direction on Y-axis (54), and scan direction on Z-axis (56).  The data analysis software will most preferably be programmed to process measured transit time into an equivalent material depth, which for display purposes is presented herein as time, by providing constants to the software in advance including the ultrasonic wave angle and wave velocity within the material, and then calculating the material depth from these and the measured transit time using known equations; see also para. [0030] disclosing the data which is used to generate display (10) is gathered through an ultrasonic scan of the material.  Data is collected at precise angular and axial positions that are determined by axial and circumferential encoders or position sensors.  At each precise position, an ultrasonic transducer is triggered.  A resulting return signal is then processed, in order to generate C-scan display (40); see also para. [0032] disclosing once the location of a reflector is identified in C-scan display (40), the data for display with B-scan (20) and D-scan (50) is in the most preferred embodiment further gated.  The scan gate is set to encompass the reflector’s corner signal where it intersects with the material outside wall signal.  In B-scan (20) the scan direction gates are most preferably set to encompass the reflector length, plus preferably a few degrees on each end.  The index gate in the D-scan is moved to intersect the reflector; now see para. [0033] disclosing D-scan (50) of fig. 2 displays the same reflector as C-scan (40) of fig. 2, but this D-scan plots index direction against time.  This exemplary illustrated D-scan is formed as a composite mode view meaning that scan direction forms the Z-axis, and a plurality of single D-scans from different scan positions are compiled together as a single view.  While it is possible to rapidly estimate the depth of crack tips (130)-(140) directly from D-scan (50), the precision available and lack of crack profile information is usually inadequate for an inspector to make a truly informed evaluation of a reflector.  Consequently, it is preferable to use index cursor (168) to select a single index (z-axis) pane for display as B-scan (20); examiner is construing the reflectors to be the ultrasonic responses).
for each of the plurality of intersecting scan axis-ultrasound axis positions, selecting a representative ultrasonic response from the plurality of ultrasonic responses for the respective scan axis-ultrasound axis position; and (Kenefick, e.g., see fig. 2 illustrating B-scan (20), illustrating measured cursors (170), (175), tip signals (192), (193), wall echoes (180), (181), (182), crack profile depth line (195), point of maximum reflector depth (196), and wall signals and corner signals (190), (191); A-scan (30); C-scan (40), illustrating amplitude contrast lines (100) and (105), gating limitation lines (150), (155), (160), and (165), and lower amplitude lines (110) and (115); D-scan (50), illustrating region (120), opposing wall (125), crack tips (130), (135), and (140), maximum tip depth (142), corner signal/echo (145), and gating limit (168); see also paras. [0030]-[0036] disclosing the embodiment of fig. 2 and also disclosing any of the B, C, and D-scans will, in the preferred embodiment, be selected for either single pane mode or composite mode including a plurality of Z-axis plots overlaid upon each other).  
merging selected ultrasonic responses for the plurality of intersecting scan axis-ultrasound axis positions to generate an image. (Kenefick, e.g., see fig. 2 and para. [0028] disclosing the present invention most preferably provides the user the option to use composite images that present multiple Z-axis single pane images together as a single composite image.  While a single pane image provides the advantage of high resolution, only a limited amount of data is available for viewing, and so there will typically be a need for both single pane and composite viewing options.  The content of a composite image is controlled by selectively gating the range of Z-dimension data displayed within that view; see also para. [0036] disclosing in overlay mode, a general approximation of composite information, such as the maximum tip depth (142) from D-scan (50) of fig. 2 may be easily had.  Similarly, composites of B-scan (20) may be generated for a range of index values from the C or D-scan plots.  This range may be useful to very rapidly estimate the largest tip values,  The composites may be formed from half or full-wave rectified signals, thereby preventing cancellation of large amplitude signals by out-of-phase large amplitude signals.  In general, a resulting composite scan will not be as accurate as a single pane view, but it will be much faster to review and evaluate; see also para. [0043] disclosing an example of tube having a specified diameter, thickness, and circumference, wherein a D-scan composite image (50) is produced that presents the corner and associated tip signals for the entire ODSCC).

Regarding claim 3, Kenefick discloses: The method of claim 1, further comprising:
displaying the image, wherein the image is a merged B-scan image. (Kenefick, e.g., see fig. 1 to a plurality of B-scans; see also para. [0027] disclosing B-scan (20) plots scan direction on X-axis (22), which, for a tube having an exemplary circumferential reflector, is the angle of rotation about the tube circumference.  Time is plotted on Y-axis (24), and index direction, which corresponds to axial position along the tube, on Z-axis (26); see also fig. 2 illustrating B-scan (20) with measured cursors (170), (175), tip signals (192), (193), wall echoes (180), (181), (182), crack profile depth line (195), point of maximum reflector depth (196), and wall signals and corner signals (190), (191); see also para. [0036] disclosing composites of B-scan (20) may be generated for a range of index values from the C or D-scan plots).

	Regarding claim 4, Kenefick discloses: The method of claim 1, wherein receiving scan data includes retrieving the scan data from a memory. (Kenefick, e.g., see para. [0042] disclosing the data may be further saved or processed to be of value.  For example, depth and circumferential positions of both tip and corner signals may be extracted to a spreadsheet or the like, where maximum depth, cracked area, percent cracked area and length may be calculated.  In addition, a plot of the positions may be generated).

	Regarding claim 5, Kenefick discloses: The method of claim 1, wherein selecting the representative ultrasonic response is based on amplitude values. (Kenefick, e.g., see fig.2  and para. [0031] disclosing C-scan (40) will display corner echoes through amplitude contrast lines (100), (105); see also para. [0036] disclosing the composites may be formed from half or full-wave rectified signals, thereby preventing cancellation of large amplitude signals by out-of-phase large amplitude signals; see also para. [0041] disclosing further enhancements are achieved by reducing the amplitude ranges displayed.  For instance, if the threshold for most noise signals are at amplitudes of below one percent and the signal of interest is greater than one percent, the color pallet can be adjusted to only display from one to one hundred percent in the positive mode.  This results in a clearer display of the low level positive signals.  Further enhancements can be achieved by reducing the upper end of the display).

	Regarding claim 6, Kenefick discloses: The method of claim 5, wherein selecting the representative ultrasonic response comprises selecting an ultrasonic response with a maximum amplitude value. (Kenefick, e.g., see fig.2 and para. [0034] disclosing In the case of B-scan (20), lines (180), (181), (182) represent echoes received from the wall designated by region (120) in D-scan (50).  Wall signals and corner signals show up as visually discernable lines (190), (191), which are alto typically accompanied by a large number of tip signals (192), (193).  In most cases the corner echo will be measured as a maximum negative amplitude, while the tip signal will produce a maximum positive amplitude signal).

	Regarding claim 7, Kenefick discloses: The method of claim 1, wherein selecting the representative ultrasonic response comprises performing an operation on the plurality of ultrasonic responses for the respective scan axis-ultrasound axis position. (Kenefick, e.g., see fig. 2 and para. [0016] disclosing received echo signal data within the gated reflector region of interest is plotted using the second axis position plotted against time difference, using the coding scheme to identify relative signal amplitudes within the plot to produce a D-scan).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over 
Kenefick in view of Kim et al. (US 2013/0338506 A1), hereinafter Kim.

Regarding claim 2, Kenefick is not relied upon as explicitly disclosing: The method of claim 1, wherein the plurality of ultrasonic responses for each of the plurality of intersecting scan axis-ultrasound axis positions includes a plurality of A-scans for a range of scan angles in a S-scan for the respective scan axis-ultrasound axis position.
However, Kim further discloses: wherein the plurality of ultrasonic responses for each of the plurality of intersecting scan axis-ultrasound axis positions includes a plurality of A-scans for a range of scan angles in a S-scan for the respective scan axis-ultrasound axis position. (Kim, e.g., see fig. 5 illustrating a range of scan angles, denoted as                         
                            ϕ
                        
                    , which are produced for a range of lateral scan directions, denoted as θ and construed by the examiner as an S-scan; see also fig. 11 illustrating a plurality of A-scans which are determined across a plurality of S-scans along a lateral axis; see also paras. [0123]-[0124] disclosing two 1D transducer arrays (1110) and (1120) are arranged in different directions.  In particular, each of the 1D transducer arrays (1110) and (1120) performs two-way dynamic focusing of an ultrasound beam and forms a plurality of transmission beam planes, similarly as the transducer array (1010) of fig. 10.  In order to distinguish ultrasound signals which are transmitted by the transducer array (1110) from ultrasound signals which are transmitted by the transducer array (1120), the code outputting unit (611) outputs a code set                         
                            Y
                            =
                            {
                            y
                            1
                            ,
                             
                            y
                            2
                            }
                        
                     which includes codes that are orthogonal to each other to the transmission beam-forming unit (603)).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Kenefick’s method of ultrasonic inspection flaw screening with Kim’s plurality of ultrasonic responses for each of the plurality of intersecting scan axis-ultrasound axis positions includes a plurality of A-scans for a range of scan angles in a S-scan for the respective scan axis-ultrasound axis position for at least the reasons that Kim utilizes dynamic focusing during transmission of ultrasound signals with respect to a plurality of transmission beam planes which correspond to Si(t), whereas the transducer array (1120) performs dynamic focusing during transmission of ultrasound signals with respect to a plurality of transmission beam planes which correspond to Ti(t), as taught by Kim; e.g., see para. [0125].

	Regarding claim 8, Kenefick discloses: A system comprising:
one or more processors of a machine; and (Kenefick, e.g., see para. [0018] disclosing the echo electrical signal is transmitted to a signal processor for subsequent processing, calculation and display).

receiving scan data for different scan axis and ultrasound axis positions, including a plurality of ultrasonic responses for each of a plurality of intersecting scan axis-ultrasound axis positions; (Kenefick, e.g., see fig. 1 and para. [0027] disclosing four scans are illustrated within display (10), including B-scan (20), A-scan (30), C-scan (40), and D-scan (50).  The B, C and D-scans are generated by data analysis software used for this application from A-scan amplitude data that is gathered at distinct physical locations of the ultrasonic transducer.  B-scan (20) plots scan direction on X-axis (22).  Time is plotted on the Y-axis (24), and index direction, which corresponds to axial position along the tube, on Z-axis (26).  A-scan (30) plots time on X-axis (32) and signal amplitude on Y-axis (34).  C-scan (40) plots scan direction on X-axis (42), index direction on Y-axis (44), and time on Z-axis (46), D-scan (50) plots time on X-axis (52), index direction on Y-axis (54), and scan direction on Z-axis (56).  the data analysis software may be provided constants in advance which include the ultrasonic wave angle and wave velocity within the material, and then calculating the material depth from these and the measured transit time using known equations; see also para. [0030] disclosing the data which is used to generate display (10) is gathered through an ultrasonic scan of the material.  Data is collected at precise angular and axial positions that are determined by axial and circumferential encoders or position sensors.  At each precise position, an ultrasonic transducer is triggered.  A resulting return signal is then processed, in order to generate C-scan display (40))
for each of the plurality of intersecting scan axis-ultrasound axis positions, selecting a representative ultrasonic response from the plurality of ultrasonic responses for the respective scan axis-ultrasound axis position; and (Kenefick, e.g., see fig. 2 illustrating B-scan (20), illustrating measured cursors (170), (175), tip signals (192), (193), wall echoes (180), (181), (182), crack profile depth line (195), point of maximum reflector depth (196), and wall signals and corner signals (190), (191); A-scan (30); C-scan (40), illustrating amplitude contrast lines (100) and (105), gating limitation lines (150), (155), (160), and (165), and lower amplitude lines (110) and (115); D-scan (50), illustrating region (120), opposing wall (125), crack tips (130), (135), and (140), maximum tip depth (142), corner signal/echo (145), and gating limit (168); see also paras. [0030]-[0036] disclosing the embodiment of fig. 2 and also disclosing any of the B, C, and D-scans will, in the preferred embodiment, be selected for either single pane mode or composite mode including a plurality of Z-axis plots overlaid upon each other).  
merging selected ultrasonic responses for the plurality of intersecting scan axis-ultrasound axis positions to generate an image. (Kenefick, e.g., see para. [0036] disclosing in overlay mode, a general approximation of composite information, such as the maximum tip depth (142) from D-scan (50) of fig. 2 may be easily had.  Similarly, composites of B-scan (20) may be generated for a range of index values from the C or D-scan plots.  This range may be useful to very rapidly estimate the largest tip values,  The composites may be formed from half or full-wave rectified signals, thereby preventing cancellation of large amplitude signals by out-of-phase large amplitude signals.  In general, a resulting composite scan will not be as accurate as a single pane view, but it will be much faster to review and evaluate).
Kenefick is not relied upon as explicitly disclosing: a memory storing instructions that, when executed by the one or more processors, cause the machine to perform operations comprising:
However, Kim further discloses: a memory storing instructions that, when executed by the one or more processors, cause the machine to perform operations comprising: (Kim, e.g., see para. [0169] disclosing the exemplary embodiments can be written as computer programs and can be implemented in general-use digital computers that execute the programs using a transitory or non-transitory computer readable storage medium).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Kenefick’s system with Kim’s memory storing instructions that, when executed by the one or more processors, cause the machine to perform operations for at least the reasons that recalling past data would save time in computational calculations and thereby provide results faster.

Regarding claim 9, Kenefick in view of Kim is not relied upon as explicitly disclosing: The system of claim 8, wherein the plurality of ultrasonic responses for each of the plurality of intersecting scan axis-ultrasound axis positions includes a plurality of A-scans for a range of scan angles in a S-scan for the respective scan axis-ultrasound axis position.
However, Kim further discloses: wherein the plurality of ultrasonic responses for each of the plurality of intersecting scan axis-ultrasound axis positions includes a plurality of A-scans for a range of scan angles in a S-scan for the respective scan axis-ultrasound axis position. (Kim, e.g., see fig. 5 illustrating a range of scan angles, denoted as                         
                            ϕ
                        
                    , which are produced for a range of lateral scan directions, denoted as θ and construed by the examiner as an S-scan; see also fig. 11 illustrating a plurality of A-scans which are determined across a plurality of S-scans along a lateral axis; see also para. [0123] disclosing two 1D transducer arrays (1110) and (1120) are arranged in different directions.  In particular, each of the 1D transducer arrays (1110) and (1120) performs two-way dynamic focusing of an ultrasound beam and forms a plurality of transmission beam planes, similarly as the transducer array (1010) of fig. 10.  In order to distinguish ultrasound signals which are transmitted by the transducer array (1110) from ultrasound signals which are transmitted by the transducer array (1120), the code outputting unit (611) outputs a code set                         
                            Y
                            =
                            {
                            y
                            1
                            ,
                             
                            y
                            2
                            }
                        
                     which includes codes that are orthogonal to each other to the transmission beam-forming unit (603)).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Kenefick in view of Kim’s system with Kim’s plurality of ultrasonic responses for each of the plurality of intersecting scan axis-ultrasound axis positions includes a plurality of A-scans for a range of scan angles in a S-scan for the respective scan axis-ultrasound axis position for at least the reasons that Kim utilizes dynamic focusing during transmission of ultrasound signals with respect to a plurality of transmission beam planes which correspond to Si(t), whereas the transducer array (1120) performs dynamic focusing during transmission of ultrasound signals with respect to a plurality of transmission beam planes which correspond to Ti(t), as taught by Kim; e.g., see para. [0125].

Regarding claim 10, Kenefick in view of Kim discloses: The system of claim 8, further comprising:
a display device to display the image, wherein the image is a merged B-scan image. (Kenefick, e.g., see fig. 1 to a plurality of B-scans; see also para. [0027] disclosing B-scan (20) plots scan direction on X-axis (22), which, for a tube having an exemplary circumferential reflector, is the angle of rotation about the tube circumference.  Time is plotted on Y-axis (24), and index direction, which corresponds to axial position along the tube, on Z-axis (26); see also fig. 2 illustrating B-scan (20) with measured cursors (170), (175), tip signals (192), (193), wall echoes (180), (181), (182), crack profile depth line (195), point of maximum reflector depth (196), and wall signals and corner signals (190), (191); see also para. [0036] disclosing composites of B-scan (20) may be generated for a range of index values from the C or D-scan plots).

	Regarding claim 11, Kenefick in view of Kim discloses: The system of claim 8, further comprising:
an ultrasound probe to capture the scan data. (Kenefick, e.g., see para. [0016] disclosing an ultrasonic transducer is moved relative to the material through a range of positions within two axes of motion.  The ultrasonic transducer is fired at precise locations within the range, and an ultrasonic echo from the material is received back.  The ultrasonic echo is converted to an electrical signal having an amplitude representing a strength of the echo.  The time difference between firing and receiving an echo is measured).

	Regarding claim 12, Kenefick in view of Kim discloses: The system of claim 8, wherein selecting the representative ultrasonic response is based on amplitude values. (Kenefick, e.g., see fig.2  and para. [0031] disclosing C-scan (40) will display corner echoes through amplitude contrast lines (100), (105); see also para. [0036] disclosing the composites may be formed from half or full-wave rectified signals, thereby preventing cancellation of large amplitude signals by out-of-phase large amplitude signals; see also para. [0041] disclosing further enhancements are achieved by reducing the amplitude ranges displayed.  For instance, if the threshold for most noise signals are at amplitudes of below one percent and the signal of interest is greater than one percent, the color pallet can be adjusted to only display from one to one hundred percent in the positive mode.  This results in a clearer display of the low level positive signals.  Further enhancements can be achieved by reducing the upper end of the display).

	Regarding claim 13, Kenefick in view of Kim discloses: The system of claim 12, wherein selecting the representative ultrasonic response comprises selecting an ultrasonic response with a maximum amplitude value. (Kenefick, e.g., see fig.2 and para. [0034] disclosing In the case of B-scan (20), lines (180), (181), (182) represent echoes received from the wall designated by region (120) in D-scan (50).  Wall signals and corner signals show up as visually discernable lines (190), (191), which are alto typically accompanied by a large number of tip signals (192), (193).  In most cases the corner echo will be measured as a maximum negative amplitude, while the tip signal will produce a maximum positive amplitude signal).

	Regarding claim 14, Kenefick in view of Kim discloses: The system of claim 8, wherein selecting the representative ultrasonic response comprises performing an operation on the plurality of ultrasonic responses for the respective scan axis-ultrasound axis position. (Kenefick, e.g., see fig. 2 and para. [0016] disclosing received echo signal data within the gated reflector region of interest is plotted using the second axis position plotted against time difference, using the coding scheme to identify relative signal amplitudes within the plot to produce a D-scan).
	
Regarding claim 15, Kenefick discloses:  comprising:
receiving scan data for different scan axis and ultrasound axis positions, including a plurality of ultrasonic responses for each of a plurality of intersecting scan axis-ultrasound axis positions; (Kenefick, e.g., see fig. 1 and para. [0027] disclosing four scans are illustrated within display (10), including B-scan (20), A-scan (30), C-scan (40), and D-scan (50).  The B, C and D-scans are generated by data analysis software used for this application from A-scan amplitude data that is gathered at distinct physical locations of the ultrasonic transducer.  B-scan (20) plots scan direction on X-axis (22).  Time is plotted on the Y-axis (24), and index direction, which corresponds to axial position along the tube, on Z-axis (26).  A-scan (30) plots time on X-axis (32) and signal amplitude on Y-axis (34).  C-scan (40) plots scan direction on X-axis (42), index direction on Y-axis (44), and time on Z-axis (46), D-scan (50) plots time on X-axis (52), index direction on Y-axis (54), and scan direction on Z-axis (56).  The data analysis software will most preferably be programmed to process measured transit time into an equivalent material depth, which for display purposes is presented herein as time, by providing constants to the software in advance including the ultrasonic wave angle and wave velocity within the material, and then calculating the material depth from these and the measured transit time using known equations; see also para. [0030] disclosing the data which is used to generate display (10) is gathered through an ultrasonic scan of the material.  Data is collected at precise angular and axial positions that are determined by axial and circumferential encoders or position sensors.  At each precise position, an ultrasonic transducer is triggered.  A resulting return signal is then processed, in order to generate C-scan display (40); see also para. [0032] disclosing once the location of a reflector is identified in C-scan display (40), the data for display with B-scan (20) and D-scan (50) is in the most preferred embodiment further gated.  The scan gate is set to encompass the reflector’s corner signal where it intersects with the material outside wall signal.  In B-scan (20) the scan direction gates are most preferably set to encompass the reflector length, plus preferably a few degrees on each end.  The index gate in the D-scan is moved to intersect the reflector; now see para. [0033] disclosing D-scan (50) of fig. 2 displays the same reflector as C-scan (40) of fig. 2, but this D-scan plots index direction against time.  This exemplary illustrated D-scan is formed as a composite mode view meaning that scan direction forms the Z-axis, and a plurality of single D-scans from different scan positions are compiled together as a single view.  While it is possible to rapidly estimate the depth of crack tips (130)-(140) directly from D-scan (50), the precision available and lack of crack profile information is usually inadequate for an inspector to make a truly informed evaluation of a reflector.  Consequently, it is preferable to use index cursor (168) to select a single index (z-axis) pane for display as B-scan (20); examiner is construing the reflectors to be the ultrasonic responses).
for each of the plurality of intersecting scan axis-ultrasound axis positions, selecting a representative ultrasonic response from the plurality of ultrasonic responses for the respective scan axis-ultrasound axis position, and (Kenefick, e.g., see fig. 2 illustrating B-scan (20), illustrating measured cursors (170), (175), tip signals (192), (193), wall echoes (180), (181), (182), crack profile depth line (195), point of maximum reflector depth (196), and wall signals and corner signals (190), (191); A-scan (30); C-scan (40), illustrating amplitude contrast lines (100) and (105), gating limitation lines (150), (155), (160), and (165), and lower amplitude lines (110) and (115); D-scan (50), illustrating region (120), opposing wall (125), crack tips (130), (135), and (140), maximum tip depth (142), corner signal/echo (145), and gating limit (168); see also paras. [0030]-[0036] disclosing the embodiment of fig. 2 and also disclosing any of the B, C, and D-scans will, in the preferred embodiment, be selected for either single pane mode or composite mode including a plurality of Z-axis plots overlaid upon each other).  
merging selected ultrasonic responses for the plurality of intersecting scan axis-ultrasound axis positions to generate an image. (Kenefick, e.g., see fig. 2 and para. [0028] disclosing the present invention most preferably provides the user the option to use composite images that present multiple Z-axis single pane images together as a single composite image.  While a single pane image provides the advantage of high resolution, only a limited amount of data is available for viewing, and so there will typically be a need for both single pane and composite viewing options.  The content of a composite image is controlled by selectively gating the range of Z-dimension data displayed within that view; see also para. [0036] disclosing in overlay mode, a general approximation of composite information, such as the maximum tip depth (142) from D-scan (50) of fig. 2 may be easily had.  Similarly, composites of B-scan (20) may be generated for a range of index values from the C or D-scan plots.  This range may be useful to very rapidly estimate the largest tip values,  The composites may be formed from half or full-wave rectified signals, thereby preventing cancellation of large amplitude signals by out-of-phase large amplitude signals.  In general, a resulting composite scan will not be as accurate as a single pane view, but it will be much faster to review and evaluate; see also para. [0043] disclosing an example of tube having a specified diameter, thickness, and circumference, wherein a D-scan composite image (50) is produced that presents the corner and associated tip signals for the entire ODSCC).
Kenefick is not relied upon as explicitly disclosing: A machine readable storage medium that, when executed by a machine, cause the machine to perform operations
However, Kim further discloses: A machine readable storage medium that, when executed by a machine, cause the machine to perform operations (Kim, e.g., see para. [0169] disclosing the exemplary embodiments can be written as computer programs and can be implemented in general-use digital computers that execute the programs using a transitory or non-transitory computer readable storage medium).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Kenefick’s receiving scan data for different scan axis and ultrasound axis positions, including a plurality of ultrasonic responses for each of a plurality of intersecting scan axis-ultrasound axis positions; for each of the plurality of intersecting scan axis-ultrasound axis positions, selecting a representative ultrasonic response from the plurality of ultrasonic responses for the respective scan axis-ultrasound axis position; and merging selected ultrasonic responses for the plurality of intersecting scan axis-ultrasound axis positions to generate an image with Kim’s machine readable storage medium that, when executed by a machine, cause the machine to perform operations for at least the reasons that recalling past data would save time in computational calculations and thereby provide results faster.

Regarding claim 16, Kenefick in view of Kim is not relied upon as explicitly disclosing: The machine readable storage medium of claim 1, wherein the plurality of ultrasonic responses for each of the plurality of intersecting scan axis-ultrasound axis positions includes a plurality of A-scans for a range of scan angles in a S-scan for the respective scan axis-ultrasound axis position.
However, Kim further discloses: wherein the plurality of ultrasonic responses for each of the plurality of intersecting scan axis-ultrasound axis positions includes a plurality of A-scans for a range of scan angles in a S-scan for the respective scan axis-ultrasound axis position. (Kim, e.g., see fig. 5 illustrating a range of scan angles, denoted as                         
                            ϕ
                        
                    , which are produced for a range of lateral scan directions, denoted as θ and construed by the examiner as an S-scan; see also fig. 11 illustrating a plurality of A-scans which are determined across a plurality of S-scans along a lateral axis; see also para. [0123] disclosing two 1D transducer arrays (1110) and (1120) are arranged in different directions.  In particular, each of the 1D transducer arrays (1110) and (1120) performs two-way dynamic focusing of an ultrasound beam and forms a plurality of transmission beam planes, similarly as the transducer array (1010) of fig. 10.  In order to distinguish ultrasound signals which are transmitted by the transducer array (1110) from ultrasound signals which are transmitted by the transducer array (1120), the code outputting unit (611) outputs a code set                         
                            Y
                            =
                            {
                            y
                            1
                            ,
                             
                            y
                            2
                            }
                        
                     which includes codes that are orthogonal to each other to the transmission beam-forming unit (603)).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Kenefick’s machine readable storage medium that, when executed by a machine, cause the machine to perform operations with Kim’s plurality of ultrasonic responses for each of the plurality of intersecting scan axis-ultrasound axis positions includes a plurality of A-scans for a range of scan angles in a S-scan for the respective scan axis-ultrasound axis position for at least the reasons that Kim utilizes dynamic focusing during transmission of ultrasound signals with respect to a plurality of transmission beam planes which correspond to Si(t), whereas the transducer array (1120) performs dynamic focusing during transmission of ultrasound signals with respect to a plurality of transmission beam planes which correspond to Ti(t), as taught by Kim; e.g., see para. [0125].

Regarding claim 17, Kenefick in view of Kim discloses: The machine readable storage medium of claim 15, further comprising:
displaying the image, wherein the image is a merged B-scan image. (Kenefick, e.g., see fig. 1 to a plurality of B-scans; see also para. [0027] disclosing B-scan (20) plots scan direction on X-axis (22), which, for a tube having an exemplary circumferential reflector, is the angle of rotation about the tube circumference.  Time is plotted on Y-axis (24), and index direction, which corresponds to axial position along the tube, on Z-axis (26); see also fig. 2 illustrating B-scan (20) with measured cursors (170), (175), tip signals (192), (193), wall echoes (180), (181), (182), crack profile depth line (195), point of maximum reflector depth (196), and wall signals and corner signals (190), (191); see also para. [0036] disclosing composites of B-scan (20) may be generated for a range of index values from the C or D-scan plots).

	Regarding claim 18, Kenefick in view of Kim discloses: The machine readable storage medium of claim 15, wherein receiving scan data includes retrieving the scan data from a memory. (Kenefick, e.g., see para. [0042] disclosing the data may be further saved or processed to be of value.  For example, depth and circumferential positions of both tip and corner signals may be extracted to a spreadsheet or the like, where maximum depth, cracked area, percent cracked area and length may be calculated.  In addition, a plot of the positions may be generated).

	Regarding claim 19, Kenefick in view of Kim discloses: The machine readable storage medium of claim 15, wherein selecting the representative ultrasonic response is based on amplitude values. (Kenefick, e.g., see fig.2  and para. [0031] disclosing C-scan (40) will display corner echoes through amplitude contrast lines (100), (105); see also para. [0036] disclosing the composites may be formed from half or full-wave rectified signals, thereby preventing cancellation of large amplitude signals by out-of-phase large amplitude signals; see also para. [0041] disclosing further enhancements are achieved by reducing the amplitude ranges displayed.  For instance, if the threshold for most noise signals are at amplitudes of below one percent and the signal of interest is greater than one percent, the color pallet can be adjusted to only display from one to one hundred percent in the positive mode.  This results in a clearer display of the low level positive signals.  Further enhancements can be achieved by reducing the upper end of the display).

	Regarding claim 20, Kenefick in view of Kim discloses: The machine readable storage medium of claim 19, wherein selecting the representative ultrasonic response comprises selecting an ultrasonic response with a maximum amplitude value. (Kenefick, e.g., see fig.2 and para. [0034] disclosing In the case of B-scan (20), lines (180), (181), (182) represent echoes received from the wall designated by region (120) in D-scan (50).  Wall signals and corner signals show up as visually discernable lines (190), (191), which are alto typically accompanied by a large number of tip signals (192), (193).  In most cases the corner echo will be measured as a maximum negative amplitude, while the tip signal will produce a maximum positive amplitude signal).

	Regarding claim 21, Kenefick in view of Kim discloses: The machine readable storage medium of claim 1, wherein selecting the representative ultrasonic response comprises performing an operation on the plurality of ultrasonic responses for the respective scan axis-ultrasound axis position. (Kenefick, e.g., see fig. 2 and para. [0016] disclosing received echo signal data within the gated reflector region of interest is plotted using the second axis position plotted against time difference, using the coding scheme to identify relative signal amplitudes within the plot to produce a D-scan).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
US 2019/0008485 A1 to Li et al relates to ultrasound imaging with spectral compounding for speckle reduction.
US 6,468,218 B1 to Chen et al. relates to 3-D ultrasound imaging system and method.
US 6,089,096 A to Alexandru relates to elevation focusing by beamformer channel sharing.

Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863